BALLON STOLL BADER & NADLER, P.C.
729 Seventh Avenue
17th Fl
New York, NY 10019
Ph. 212.575.7900
Fax. 212.764.5060
Howard D. Bader
hbader@ballonstoll.com
Proposed Attorneys for Debtors and
Debtors-in-Possesion

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ______________________________________
 In Re:                                                     Chapter 11

         MEZZ57TH LLC, et al.                               Case No.: 20-11316

                   Debtors and                              (Jointly Administered)
                   Debtors-in-Possession
 ______________________________________


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Howard D. Bader, of Ballon Stoll Bader & Nadler, P.C.,

will appear as proposed attorneys for Mezz57th LLC and John Barrett Inc, Debtors and Debtors

in possession, in the above-captioned case pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure(“Bankruptcy Rules”).

       PLEASE TAKE FURTHER NOTICE that that Howard D. Bader, of Ballon Stoll Bader

& Nadler, P.C., and hereby files this Notice of Appearance and Request for Notices in this Title

11 case, pursuant to 11 U.S.C § 342 and Rules 2002 and 9007 of the Bankruptcy Rules and

respectfully requests that all notices given or required to be given, and all papers served or required

to be served, in this case and in all proceedings arising under or related thereto, be served upon the

following as follows:
                             Howard D. Bader
                             BALLON STOLL BADER & NADLER, P.C.
                             729 Seventh Avenue
                             17th Fl
                             New York, NY 10019
                             Ph. 212.575.7900
                             Fax. 212.764.5060
                             Email: hbader@ballonstoll.com

       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes notices and

papers referred to in the Bankruptcy Rules and additionally includes, without limitation, notices

of any application, complaint, demand, hearing, motion, pleading or request, formal or informal,

whether transmitted or conveyed by mail, telephone or otherwise.

Dated: New York, New York
       25 June 2020

                                            BALLON STOLL BADER & NADLER, P.C.


                                            By:___/s/ Howard D. Bader ___________
                                                    Howard D. Bader (HB 9744)
                                                    hbader@ballonstoll.com
                                            Proposed attorneys for Debtors and Debtors in
                                            Possession
                                            729 Seventh Avenue
                                            17th Fl
                                            New York, NY 10019
                                            Ph. 212.575.7900
                                            Fax. 212.764.5060
